 


 HR 2262 ENR: U.S. Commercial Space Launch Competitiveness Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2262 
 
AN ACT 
To facilitate a pro-growth environment for the developing commercial space industry by encouraging private sector investment and creating more stable and predictable regulatory conditions, and for other purposes.  
 
 
1.Short title; table of contents; references
(a)Short titleThis Act may be cited as the U.S. Commercial Space Launch Competitiveness Act. (b)Table of contentsThe table of contents of this Act is as follows:

Sec. 1. Short title; table of contents; references.
TITLE I—Spurring private aerospace competitiveness and entrepreneurship
Sec. 101. Short title.
Sec. 102. International launch competitiveness.
Sec. 103. Indemnification for space flight participants.
Sec. 104. Launch license flexibility.
Sec. 105. Licensing report.
Sec. 106. Federal jurisdiction.
Sec. 107. Cross waivers.
Sec. 108. Space authority.
Sec. 109. Orbital traffic management.
Sec. 110. Space surveillance and situational awareness data.
Sec. 111. Consensus standards and extension of certain safety regulation requirements.
Sec. 112. Government astronauts.
Sec. 113. Streamline commercial space launch activities.
Sec. 114. Operation and utilization of the ISS.
Sec. 115. State commercial launch facilities.
Sec. 116. Space support vehicles study.
Sec. 117. Space launch system update.
TITLE II—Commercial remote sensing
Sec. 201. Annual reports.
Sec. 202. Statutory update report.
TITLE III—Office of space commerce
Sec. 301. Renaming of office of space commercialization.
Sec. 302. Functions of the office of space commerce.
TITLE IV—Space resource exploration and utilization
Sec. 401. Short title.
Sec. 402. Title 51 amendment.
Sec. 403. Disclaimer of extraterritorial sovereignty.
(c)References to title 51, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 51, United States Code. ISpurring private aerospace competitiveness and entrepreneurship 101.Short titleThis title may be cited as the Spurring Private Aerospace Competitiveness and Entrepreneurship Act of 2015 or SPACE Act of 2015.
102.International launch competitiveness
(a)Sense of CongressIt is the sense of Congress that it is in the public interest to update the methodology used to calculate the maximum probable loss from claims under section 50914 of title 51, United States Code, with a validated risk profile approach in order to consistently compute valid and reasonable maximum probable loss values. (b)ImplementationNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the commercial space sector and insurance providers, shall—
(1)evaluate the methodology used to calculate the maximum probable loss from claims under section 50914 of title 51, United States Code, and, if necessary, develop a plan to update that methodology; (2)in evaluating or developing a plan under paragraph (1)—
(A)ensure that the Federal Government is not exposed to greater costs than intended and that launch companies are not required to purchase more insurance coverage than necessary; and (B)consider the impact of the cost to both the industry and the Government of implementing an updated methodology; and
(3)submit the evaluation, and any plan, to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives. (c)Independent assessmentNot later than 270 days after the date the evaluation is submitted under subsection (b)(3), the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives an assessment of—
(1)the analysis and conclusions provided by the Secretary of Transportation in the evaluation, and any plan, under subsection (b); (2)the implementation schedule proposed by the Secretary in the plan described in paragraph (1);
(3)the suitability of the plan described in paragraph (1) for implementation; and (4)any further actions needed to implement the plan described in paragraph (1) or otherwise accomplish the purpose of this section.
(d)Launch liability extensionSection 50915(f) is amended by striking December 31, 2016 and inserting September 30, 2025. 103.Indemnification for space flight participants (a)In generalChapter 509 is amended—
(1)in section 50914(a)— (A)in paragraph (4), by adding at the end the following:

(E)space flight participants.; and (B)by adding at the end the following:

(5)Subparagraph (E) of paragraph (4) ceases to be effective September 30, 2025.; and (2)in section 50915(a)—
(A)in paragraph (1), by striking a licensee or transferee under this chapter, a contractor, subcontractor, or customer of the licensee or transferee, or a contractor or subcontractor of a customer, but not against a space flight participant, and inserting a person described in paragraph (3)(A); and (B)by adding at the end the following:

(3)
(A)A person described in this subparagraph is— (i)a licensee or transferee under this chapter;
(ii)a contractor, subcontractor, or customer of the licensee or transferee; (iii)a contractor or subcontractor of a customer; or
(iv)a space flight participant. (B)Clause (iv) of subparagraph (A) ceases to be effective September 30, 2025..
104.Launch license flexibilitySection 50906 is amended— (1)in subsection (d)—
(A)in the matter preceding paragraph (1), by striking that will be launched or reentered and inserting or reusable launch vehicles that will be launched into a suborbital trajectory or reentered under that permit; (B)by amending paragraph (1) to read as follows:

(1)research and development to test design concepts, equipment, or operating techniques;; and (C)in paragraph (3)—
(i)by striking prior to obtaining a license; and (ii)by inserting or vehicle after design of the rocket;
(2)in subsection (e)— (A)in paragraph (1), by striking suborbital rocket design and inserting suborbital rocket or suborbital rocket design, or for a particular reusable launch vehicle or reusable launch vehicle design,; and
(B)in paragraph (2), by inserting or launch vehicle after the suborbital rocket; (3)by amending subsection (g) to read as follows:

(g)The Secretary may issue a permit under this section notwithstanding any license issued under this chapter. The issuance of a license under this chapter may not invalidate a permit issued under this section.; and (4)in subsection (h), by inserting or reusable launch vehicle after suborbital rocket.
105.Licensing reportNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on approaches for streamlining the licensing and permitting process of launch vehicles, reentry vehicles, or components of launch or reentry vehicles, to enable non-launch flight operations related to space transportation. The report shall include approaches to improve efficiency, reduce unnecessary costs, resolve inconsistencies, remove duplication, and minimize unwarranted constraints. The report shall also include an assessment of existing private and government infrastructure, as appropriate, in future licensing activities. 106.Federal jurisdictionSection 50914 is amended by adding at the end the following:

(g)Federal jurisdictionAny claim by a third party or space flight participant for death, bodily injury, or property damage or loss resulting from an activity carried out under the license shall be the exclusive jurisdiction of the Federal courts.. 107.Cross waiversSection 50914(b)(1) is amended to read as follows:

(1)
(A)A launch or reentry license issued or transferred under this chapter shall contain a provision requiring the licensee or transferee to make a reciprocal waiver of claims with applicable parties involved in launch services or reentry services under which each party to the waiver agrees to be responsible for personal injury to, death of, or property damage or loss sustained by it or its own employees resulting from an activity carried out under the applicable license. (B)In this paragraph, the term applicable parties means—
(i)contractors, subcontractors, and customers of the licensee or transferee; (ii)contractors and subcontractors of the customers; and
(iii)space flight participants. (C)Clause (iii) of subparagraph (B) ceases to be effective September 30, 2025..
108.Space authority
(a)In generalNot later than 120 days after the date of enactment of this Act, the Director of the Office of Science and Technology Policy, in consultation with the Secretary of State, the Secretary of Transportation, the Administrator of the National Aeronautics and Space Administration, the heads of other relevant Federal agencies, and the commercial space sector, shall— (1)assess current, and proposed near-term, commercial non-governmental activities conducted in space;
(2)identify appropriate authorization and supervision authorities for the activities described in paragraph (1); (3)recommend an authorization and supervision approach that would prioritize safety, utilize existing authorities, minimize burdens to the industry, promote the U.S. commercial space sector, and meet the United States obligations under international treaties; and
(4)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the activities described in paragraphs (1), (2), and (3). (b)ExceptionNothing in this section shall apply to the activities of the ISS national laboratory as described in section 504 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354), including any research or development projects utilizing the ISS national laboratory.
109.Orbital traffic management
(a)Sense of CongressIt is the sense of the Congress that an improved framework may be necessary for space traffic management of United States Government assets and United States private sector assets in outer space and orbital debris mitigation. (b)StudyNot later than 90 days after the date of enactment of this Act, the Administrator of the National Aeronautics and Space Administration, in consultation with the Secretary of Transportation, the Chair of the Federal Communications Commission, the Secretary of Commerce, and the Secretary of Defense, shall enter into an arrangement with an independent systems engineering and technical assistance organization to study alternate frameworks for the management of space traffic and orbital activities.
(c)ContentsThe study shall include the following: (1)An assessment of current regulations, best practices, and industry standards that apply to space traffic management and orbital debris mitigation.
(2)An assessment of current statutory authorities granted to the Federal Communications Commission, the Department of Transportation, and the Department of Commerce that apply to space traffic management and orbital debris mitigation and how those agencies utilize and coordinate those authorities. (3)A review of all space traffic management and orbital debris requirements under treaties and other international agreements to which the United States is a signatory, and other nonbinding international arrangements in which the United States participates, and the manner and extent to which the Federal Government complies with those requirements and arrangements.
(4)An assessment of existing Federal Government assets used to conduct space traffic management and space situational awareness. (5)An assessment of the risk to space traffic management associated with smallsats and any necessary Government coordination for their launch and utilization to avoid congestion of the orbital environment and improve space situational awareness.
(6)An assessment of existing private sector information sharing activities associated with space situational awareness and space traffic management. (7)Recommendations related to the appropriate framework for the protection of the health, safety, and welfare of the public and economic vitality of the space industry.
(d)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives the study required in subsection (b). (e)Department of Defense authorities (1)Sense of CongressIt is the sense of Congress that the Department of Defense plays a vital and unique role in protecting national security assets in space.
(2)Rule of constructionNothing in this section may be construed to affect the authority of the Secretary of Defense as it relates to safeguarding the national security. 110.Space surveillance and situational awareness dataNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation in concurrence with the Secretary of Defense shall—
(1)in consultation with the heads of other relevant Federal agencies, study the feasibility of processing and releasing safety-related space situational awareness data and information to any entity consistent with national security interests and public safety obligations of the United States; and (2)submit a report on the feasibility study to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives.
111.Consensus standards and extension of certain safety regulation requirementsSection 50905(c) is amended— (1)in paragraph (1), by inserting In general.— before The Secretary;
(2)in paragraph (2), by inserting Regulations.— before Regulations; (3)by striking paragraph (3);
(4)by redesignating paragraph (4) as paragraph (10); (5)by inserting after paragraph (2) the following:

(3)Facilitation of standardsThe Secretary shall continue to work with the commercial space sector, including the Commercial Space Transportation Advisory Committee, or its successor organization, to facilitate the development of voluntary industry consensus standards based on recommended best practices to improve the safety of crew, government astronauts, and space flight participants as the commercial space sector continues to mature. (4)Communication and transparencyNothing in this subsection shall be construed to limit the authority of the Secretary to discuss potential regulatory approaches, potential performance standards, or any other topic related to this subsection with the commercial space industry, including observations, findings, and recommendations from the Commercial Space Transportation Advisory Committee, or its successor organization, prior to the issuance of a notice of proposed rulemaking. Such discussions shall not be construed to permit the Secretary to promulgate industry regulations except as otherwise provided in this section.
(5)Interim voluntary industry consensus standards reports
(A)In generalNot later than December 31, 2016, and every 30 months thereafter until December 31, 2021, the Secretary, in consultation and coordination with the commercial space sector, including the Commercial Space Transportation Advisory Committee, or its successor organization, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the progress of the commercial space transportation industry in developing voluntary industry consensus standards that promote best practices to improve industry safety. (B)ContentsThe report shall include, at a minimum—
(i)any voluntary industry consensus standards that have been accepted by the industry at large; (ii)the identification of areas that have the potential to become voluntary industry consensus standards that are currently under consideration by the industry at large;
(iii)an assessment from the Secretary on the general progress of the industry in adopting voluntary industry consensus standards; (iv)any lessons learned about voluntary industry consensus standards, best practices, and commercial space launch operations;
(v)any lessons learned associated with the development, potential application, and acceptance of voluntary industry consensus standards, best practices, and commercial space launch operations; and (vi)recommendations, findings, or observations from the Commercial Space Transportation Advisory Committee, or its successor organization, on the progress of the industry in developing voluntary industry consensus standards that promote best practices to improve industry safety.
(6)ReportNot later than 270 days after the date of enactment of the SPACE Act of 2015, the Secretary, in consultation and coordination with the commercial space sector, including the Commercial Space Transportation Advisory Committee, or its successor organization, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report specifying key industry metrics that might indicate readiness of the commercial space sector and the Department of Transportation to transition to a safety framework that may include regulations under paragraph (9) that considers space flight participant, government astronaut, and crew safety. (7)ReportsNot later than March 31 of each of 2018 and 2022, the Secretary, in consultation and coordination with the commercial space sector, including the Commercial Space Transportation Advisory Committee, or its successor organization, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report that identifies the activities, described in this subsection and subsection (d) most appropriate for a new safety framework that may include regulatory action, if any, and a proposed transition plan for such safety framework.
(8)Independent reviewNot later than December 31, 2022, an independent systems engineering and technical assistance organization or standards development organization contracted by the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives an assessment of the readiness of the commercial space industry and the Federal Government to transition to a safety framework that may include regulations. As part of the review, the contracted organization shall evaluate— (A)the progress of the commercial space industry in adopting voluntary industry consensus standards as reported by the Secretary in the interim assessments included in the reports under paragraph (5);
(B)the progress of the commercial space industry toward meeting the key industry metrics identified by the report under paragraph (6), including the knowledge and operational experience obtained by the commercial space industry while providing services for compensation or hire; and (C)whether the areas identified in the reports under paragraph (5) are appropriate for regulatory action, or further development of voluntary industry consensus standards, considering the progress evaluated in subparagraphs (A) and (B) of this paragraph.
(9)Learning periodBeginning on October 1, 2023, the Secretary may propose regulations under this subsection without regard to subparagraphs (C) and (D) of paragraph (2). The development of any such regulations shall take into consideration the evolving standards of the commercial space flight industry as identified in the reports published under paragraphs (5), (6), and (7).; and (6)in paragraph (10), as redesignated, by inserting Rule of construction.— before Nothing.
112.Government astronauts
(a)Findings and purposeSection 50901(15) is amended by inserting , government astronauts, after crew each place it appears. (b)Sense of CongressThe National Aeronautics and Space Administration has a need to fly government astronauts (as defined in section 50902 of title 51, United States Code, as amended) within commercial launch vehicles and reentry vehicles under chapter 509 of that title. This need was identified by the Secretary of Transportation and the Administrator of the National Aeronautics and Space Administration due to the intended use of commercial launch vehicles and reentry vehicles developed under the Commercial Crew Development Program, authorized in section 402 of the National Aeronautics and Space Administration Authorization Act of 2010 (124 Stat. 2820; Public Law 111–267). It is the sense of Congress that the authority delegated to the Administration by the amendment made by subsection (d) of this section should be used for that purpose.
(c)Definition of government astronautSection 50902 is amended— (1)by redesignating paragraphs (4) through (22) as paragraphs (7) through (25), respectively; and
(2)by inserting after paragraph (3) the following:  (4)government astronaut means an individual who—
(A)is designated by the National Aeronautics and Space Administration under section 20113(n); (B)is carried within a launch vehicle or reentry vehicle in the course of his or her employment, which may include performance of activities directly relating to the launch, reentry, or other operation of the launch vehicle or reentry vehicle; and
(C)is either— (i)an employee of the United States Government, including the uniformed services, engaged in the performance of a Federal function under authority of law or an Executive act; or
(ii)an international partner astronaut. (5)international partner astronaut means an individual designated under Article 11 of the International Space Station Intergovernmental Agreement, by a partner to that agreement other than the United States, as qualified to serve as an International Space Station crew member.
(6)International Space Station Intergovernmental Agreement means the Agreement Concerning Cooperation on the International Space Station, signed at Washington January 29, 1998 (TIAS 12927).. (d)Powers of the National Aeronautics and Space Administration in performance of functionsSection 20113 is amended by adding at the end the following:

(n)Identification of government astronautsFor purposes of a license issued or transferred by the Secretary of Transportation under chapter 509 to launch a launch vehicle or to reenter a reentry vehicle carrying a government astronaut (as defined in section 50902), the Administration shall designate a government astronaut in accordance with requirements prescribed by the Administration.. (e)Definition of launchParagraph (7) of section 50902, as redesignated, is amended by striking and any payload, crew, or space flight participant and inserting and any payload or human being.
(f)Definition of launch servicesParagraph (9) of section 50902, as redesignated, is amended by striking payload, crew (including crew training), or space flight participant and inserting payload, crew (including crew training), government astronaut, or space flight participant. (g)Definition of reenter and reentryParagraph (16) of section 50902, as redesignated, is amended by striking and its payload, crew, or space flight participants, if any, and inserting and its payload or human beings, if any,.
(h)Definition of reentry servicesParagraph (17) of section 50902, as redesignated, is amended by striking payload, crew (including crew training), or space flight participant, if any, and inserting payload, crew (including crew training), government astronaut, or space flight participant, if any,. (i)Definition of space flight participantParagraph (20) of section 50902, as redesignated, is amended to read as follows:

(20)space flight participant means an individual, who is not crew or a government astronaut, carried within a launch vehicle or reentry vehicle.. (j)Definition of third partyParagraph (24)(E) of section 50902, as redesignated, is amended by inserting , government astronauts, after crew.
(k)Restrictions on launches, operations, and reentries; single license or permitSection 50904(d) is amended by striking activities involving crew or space flight participants and inserting activities involving crew, government astronauts, or space flight participants. (l)License applications and requirements; applicationsSection 50905 is amended—
(1)in subsection (a)(2), by striking crews and space flight participants and inserting crew, government astronauts, and space flight participants; (2)in subsection (b)(2)(D), by striking crew or space flight participants and inserting crew, government astronauts, or space flight participants; and
(3)in subsection (c)— (A)in paragraph (1), by striking crew and space flight participants and inserting crew, government astronauts, and space flight participants; and
(B)in paragraph (2), by striking to crew or space flight participants each place it appears and inserting to crew, government astronauts, or space flight participants. (m)Monitoring activitiesSection 50907(a) is amended by striking at a site used for crew or space flight participant training and inserting at a site not owned or operated by the Federal Government or a foreign government used for crew, government astronaut, or space flight participant training.
(n)Additional suspensionsSection 50908(d)(1) is amended by striking to crew or space flight participants each place it appears and inserting to any human being. (o)Relationship to other executive agencies, laws, and international obligations; nonapplicationSection 50919(g) is amended to read as follows:

(g)Nonapplication
(1)In generalThis chapter does not apply to— (A)a launch, reentry, operation of a launch vehicle or reentry vehicle, operation of a launch site or reentry site, or other space activity the Government carries out for the Government; or
(B)planning or policies related to the launch, reentry, operation, or activity under subparagraph (A). (2)Rule of constructionThe following activities are not space activities the Government carries out for the Government under paragraph (1):
(A)A government astronaut being carried within a launch vehicle or reentry vehicle under this chapter. (B)A government astronaut performing activities directly relating to the launch, reentry, or other operation of the launch vehicle or reentry vehicle under this chapter..
113.Streamline commercial space launch activities
(a)Sense of CongressIt is the sense of Congress that eliminating duplicative requirements and approvals for commercial launch and reentry operations will promote and encourage the development of the commercial space sector. (b)Reaffirmation of policyCongress reaffirms that the Secretary of Transportation, in overseeing and coordinating commercial launch and reentry operations, should—
(1)promote commercial space launches and reentries by the private sector; (2)facilitate Government, State, and private sector involvement in enhancing U.S. launch sites and facilities;
(3)protect public health and safety, safety of property, national security interests, and foreign policy interests of the United States; and (4)consult with the head of another executive agency, including the Secretary of Defense or the Administrator of the National Aeronautics and Space Administration, as necessary to provide consistent application of licensing requirements under chapter 509 of title 51, United States Code.
(c)Requirements
(1)In generalThe Secretary of Transportation under section 50918 of title 51, United States Code, and subject to section 50905(b)(2)(C) of that title, shall consult with the Secretary of Defense, the Administrator of the National Aeronautics and Space Administration, and the heads of other executive agencies, as appropriate— (A)to identify all requirements that are imposed to protect the public health and safety, safety of property, national security interests, and foreign policy interests of the United States relevant to any commercial launch of a launch vehicle or commercial reentry of a reentry vehicle; and
(B)to evaluate the requirements identified in subparagraph (A) and, in coordination with the licensee or transferee and the heads of the relevant executive agencies— (i)determine whether the satisfaction of a requirement of one agency could result in the satisfaction of a requirement of another agency; and
(ii)resolve any inconsistencies and remove any outmoded or duplicative requirements or approvals of the Federal Government relevant to any commercial launch of a launch vehicle or commercial reentry of a reentry vehicle. (2)ReportsNot later than 180 days after the date of enactment of this Act, and annually thereafter until the Secretary of Transportation determines no outmoded or duplicative requirements or approvals of the Federal Government exist, the Secretary of Transportation, in consultation with the Secretary of Defense, the Administrator of the National Aeronautics and Space Administration, the commercial space sector, and the heads of other executive agencies, as appropriate, shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the congressional defense committees a report that includes the following:
(A)A description of the process for the application for and approval of a permit or license under chapter 509 of title 51, United States Code, for the commercial launch of a launch vehicle or commercial reentry of a reentry vehicle, including the identification of— (i)any unique requirements for operating on a United States Government launch site, reentry site, or launch property; and
(ii)any inconsistent, outmoded, or duplicative requirements or approvals. (B)A description of current efforts, if any, to coordinate and work across executive agencies to define interagency processes and procedures for sharing information, avoiding duplication of effort, and resolving common agency requirements.
(C)Recommendations for legislation that may further— (i)streamline requirements in order to improve efficiency, reduce unnecessary costs, resolve inconsistencies, remove duplication, and minimize unwarranted constraints; and
(ii)consolidate or modify requirements across affected agencies into a single application set that satisfies the requirements identified in paragraph (1)(A). (3)DefinitionsFor purposes of this subsection—
(A)any applicable definitions set forth in section 50902 of title 51, United States Code, shall apply; (B)the terms launch, reenter, and reentry include landing of a launch vehicle or reentry vehicle; and
(C)the terms United States Government launch site and United States Government reentry site include any necessary facility, at that location, that is commercially operated on United States Government property. 114.Operation and utilization of the ISS (a)Sense of CongressIt is the sense of Congress that—
(1)maximum utilization of partnerships, scientific research, commercial applications, and exploration test bed capabilities of the ISS is essential to ensuring the greatest return on investments made by the United States and its international partners in the development, assembly, and operations of that unique facility; and (2)every effort should be made to ensure that decisions regarding the service life of the ISS are based on the station's projected capability to continue providing effective and productive research and exploration test bed capabilities.
(b)Continuation of the International Space Station
(1)In generalSection 501 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18351) is amended— (A)in the heading, by striking through 2020; and
(B)in subsection (a), by striking through at least 2020 and inserting through at least 2024. (2)Maintenance of the United States segment and assurance of continued operations of the International Space StationSection 503 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18353) is amended—
(A)in subsection (a), by striking through at least September 30, 2020 and inserting through at least September 30, 2024; and (B)in subsection (b)(1), by striking In carrying out subsection (a), the Administrator and inserting The Administrator.
(3)Research capacity allocation and integration of research payloadsSection 504(d) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354(d)) is amended by striking September 30, 2020 each place it appears and inserting at least September 30, 2024. (4)Maintaining use through at least 2024Section 70907 is amended to read as follows:

70907.Maintaining use through at least 2024
(a)PolicyThe Administrator shall take all necessary steps to ensure that the International Space Station remains a viable and productive facility capable of potential United States utilization through at least September 30, 2024. (b)NASA actionsIn furtherance of the policy under subsection (a), the Administrator shall ensure, to the extent practicable, that the International Space Station, as a designated national laboratory—
(1)remains viable as an element of overall exploration and partnership strategies and approaches; (2)is considered for use by all NASA mission directorates, as appropriate, for technically appropriate scientific data gathering or technology risk reduction demonstrations; and
(3)remains an effective, functional vehicle providing research and test bed capabilities for the United States through at least September 30, 2024.. (5)Technical and conforming amendments (A)Table of contents of 2010 ActThe item relating to section 501 in the table of contents in section 1(b) of the National Aeronautics and Space Administration Authorization Act of 2010 (124 Stat. 2806) is amended by striking through 2020.
(B)Table of contents of chapter 709The table of contents for chapter 709 is amended by amending the item relating to section 70907 to read as follows:   70907. Maintaining use through at least 2024.. 115.State commercial launch facilities (a)Sense of CongressIt is the sense of Congress that—
(1)State involvement, development, ownership, and operation of launch facilities can enable growth of the Nation's commercial suborbital and orbital space endeavors and support both commercial and Government space programs; (2)State launch facilities and the people and property in the affected launch areas of those facilities may be subject to risks resulting from an activity carried out under a license under chapter 509 of title 51, United States Code; and
(3)to ensure the success of the commercial launch industry and the safety of the people and property in the affected launch areas of those facilities, States and State launch facilities should seek to take proper measures to protect themselves, to the extent of their potential liability for involvement in launch services or reentry services, and compensate third parties for possible death, bodily injury, or property damage or loss resulting from an activity carried out under a license under chapter 509 of title 51, United States Code, to which the State or State launch facility is involved in the launch services or reentry services. (b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the potential inclusion of all government property, including State and municipal property, in the existing indemnification regime established under section 50914 of title 51, United States Code.
116.Space support vehicles study
(a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the use of space support vehicle services in the commercial space industry. (b)ContentsThis report shall include—
(1)the extent to which launch providers rely on such services as part of their business models; (2)the statutory, regulatory, and market barriers to the use of such services; and
(3)recommendations for legislative or regulatory action that may be needed to ensure reduced barriers to the use of such services if such use is a requirement of the industry. 117.Space launch system update (a)In generalChapter 701 is amended—
(1)in the heading by striking space shuttle and inserting space launch system; (2)in section 70101—
(A)in the heading, by striking space shuttle and inserting space launch system; and (B)by striking space shuttle and inserting space launch system;
(3)by amending section 70102 to read as follows:  70102.Space launch system use policy  (a)In generalThe Space Launch System may be used for the following circumstances:
(1)Payloads and missions that contribute to extending human presence beyond low-Earth orbit and substantially benefit from the unique capabilities of the Space Launch System. (2)Other payloads and missions that substantially benefit from the unique capabilities of the Space Launch System.
(3)On a space available basis, Federal Government or educational payloads that are consistent with NASA’s mission for exploration beyond low-Earth orbit. (4)Compelling circumstances, as determined by the Administrator.
(b)Agreements with foreign entitiesThe Administrator may plan, negotiate, or implement agreements with foreign entities for the launch of payloads for international collaborative efforts relating to science and technology using the Space Launch System. (c)Compelling circumstancesNot later than 30 days after the date the Administrator makes a determination under subsection (a)(4), the Administrator shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science of the House of Representatives written notification of the Administrator’s intent to select the Space Launch System for a specific mission under that subsection, including justification for the determination.;
(4)in section 70103— (A)in the heading, by striking space shuttle and inserting space launch system; and
(B)in subsection (b), by striking space shuttle each place it appears and inserting space launch system; and (5)by adding at the end the following:

70104.Definition of Space Launch SystemIn this chapter, the term Space Launch System means the Space Launch System authorized under section 302 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18322).. (b)Technical and conforming amendments (1)Table of chaptersThe table of chapters of title 51 is amended by amending the item relating to chapter 701 to read as follows:


701. Use of space launch system or alternatives70101.
(2)Table of contents of chapter 701The table of contents of chapter 701 is amended— (A)in the item relating to section 70101, by striking space shuttle and inserting space launch system;
(B)in the item relating to section 70102, by striking Space shuttle and inserting Space launch system; (C)in the item relating to section 70103, by striking space shuttle and inserting space launch system; and
(D)by adding at the end the following:   70104. Definition of Space Launch System.. (3)Requirement to procure commercial space transportation servicesSection 50131(a) of chapter 51 is amended by inserting or in section 70102 after in this section.
IICommercial remote sensing
201.Annual reports
(a)In generalSubchapter III of chapter 601 is amended by adding at the end the following:  60126.Annual reports (a)In generalThe Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives not later than 180 days after the date of enactment of the U.S. Commercial Space Launch Competitiveness Act, and annually thereafter, on—
(1)the Secretary's implementation of section 60121, including— (A)a list of all applications received in the previous calendar year;
(B)a list of all applications that resulted in a license under section 60121; (C)a list of all applications denied and an explanation of why each application was denied, including any information relevant to the interagency adjudication process of a licensing request;
(D)a list of all applications that required additional information; and (E)a list of all applications whose disposition exceeded the 120 day deadline established in section 60121(c), the total days overdue for each application that exceeded such deadline, and an explanation for the delay;
(2)all notifications and information provided to the Secretary under section 60122; and (3)a description of all actions taken by the Secretary under the administrative authority granted by paragraphs (4), (5), and (6) of section 60123(a).
(b)Classified annexesEach report under subsection (a) may include classified annexes as necessary to protect the disclosure of sensitive or classified information. (c)SunsetThe reporting requirement under this section terminates effective September 30, 2020..
(b)Table of contentsThe table of contents of chapter 601 is amended by inserting after the item relating to section 60125 the following:   60126. Annual reports.. 202.Statutory update reportNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce, in consultation with the heads of other appropriate Federal agencies and the National Oceanic and Atmospheric Administration's Advisory Committee on Commercial Remote Sensing, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on statutory updates necessary to license private remote sensing space systems. In preparing the report, the Secretary shall take into account the need to protect national security while maintaining United States private sector leadership in the field, and reflect the current state of the art of remote sensing systems, instruments, or technologies.
IIIOffice of space commerce
301.Renaming of office of space commercialization
(a)Chapter heading
(1)AmendmentThe heading for chapter 507 is amended by striking Commercialization and inserting Commerce. (2)Conforming amendmentThe item relating to chapter 507 in the table of chapters for title 51 is amended by striking Commercialization and inserting Commerce.
(b)Definition of officeSection 50701 is amended by striking Commercialization and inserting Commerce. (c)RenamingSection 50702(a) is amended by striking Commercialization and inserting Commerce.
302.Functions of the office of space commerceSection 50702(c) is amended by striking Commerce. and inserting Commerce, including—
(1)to foster the conditions for the economic growth and technological advancement of the United States space commerce industry; (2)to coordinate space commerce policy issues and actions within the Department of Commerce;
(3)to represent the Department of Commerce in the development of United States policies and in negotiations with foreign countries to promote United States space commerce; (4)to promote the advancement of United States geospatial technologies related to space commerce, in cooperation with relevant interagency working groups; and
(5)to provide support to Federal Government organizations working on Space-Based Positioning Navigation, and Timing policy, including the National Coordination Office for Space-Based Position, Navigation, and Timing.. IVSpace resource exploration and utilization 401.Short titleThis title may be cited as the Space Resource Exploration and Utilization Act of 2015.
402.Title 51 amendment
(a)In generalSubtitle V is amended by adding at the end the following:  513Space resource commercial exploration and utilization  Sec. 51301. Definitions. 51302. Commercial exploration and commercial recovery. 51303. Asteroid resource and space resource rights. 51301.DefinitionsIn this chapter:
(1)Asteroid resourceThe term asteroid resource means a space resource found on or within a single asteroid. (2)Space resource (A)In generalThe term space resource means an abiotic resource in situ in outer space.
(B)InclusionsThe term space resource includes water and minerals. (3)United States citizenThe term United States citizen has the meaning given the term citizen of the United States in section 50902.
51302.Commercial exploration and commercial recovery
(a)In generalThe President, acting through appropriate Federal agencies, shall— (1)facilitate commercial exploration for and commercial recovery of space resources by United States citizens;
(2)discourage government barriers to the development in the United States of economically viable, safe, and stable industries for commercial exploration for and commercial recovery of space resources in manners consistent with the international obligations of the United States; and (3)promote the right of United States citizens to engage in commercial exploration for and commercial recovery of space resources free from harmful interference, in accordance with the international obligations of the United States and subject to authorization and continuing supervision by the Federal Government.
(b)ReportNot later than 180 days after the date of enactment of this section, the President shall submit to Congress a report on commercial exploration for and commercial recovery of space resources by United States citizens that specifies— (1)the authorities necessary to meet the international obligations of the United States, including authorization and continuing supervision by the Federal Government; and
(2)recommendations for the allocation of responsibilities among Federal agencies for the activities described in paragraph (1). 51303.Asteroid resource and space resource rightsA United States citizen engaged in commercial recovery of an asteroid resource or a space resource under this chapter shall be entitled to any asteroid resource or space resource obtained, including to possess, own, transport, use, and sell the asteroid resource or space resource obtained in accordance with applicable law, including the international obligations of the United States..
(b)Table of chaptersThe table of chapters for title 51 is amended by adding at the end of the items for subtitle V the following:   513.Space resource commercial exploration and utilization51301. 403.Disclaimer of extraterritorial sovereigntyIt is the sense of Congress that by the enactment of this Act, the United States does not thereby assert sovereignty or sovereign or exclusive rights or jurisdiction over, or the ownership of, any celestial body. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
